UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU REPORTS CONSOLIDATED SECOND QUARTER 2014 RESULTS 1;2 Santiago, Chile, August 5 th , 2014 – CCU announced today its consolidated financial results for the second quarter ended June 30, 2014: · Consolidated Volumes increased 6.6% (4.5% for organic growth). The Chile Operating segment contributed with an increase of 6.5% (same figures for organic growth). The Río de la Plata Operating segment showed a 10.7% increase (0.1% decrease for organic growth) and the Wine Operating segment decreased 2.5% this quarter (same figures for organic growth). · Net sales increased 8.3% as a consequence of 6.6% higher consolidated Volumes coupled with 1.5% higher average prices. Organically, Net sales grew 6.0%. · Gross profit increased 7.0% as a combination of higher Net sales and an increase in Cost of sales of 58 bps as a percentage of Net sales. Organically, Gross profit grew 5.9%. · EBITDA increased 37.5% (37.7% for organic growth), driven by the Wine Operating segment and the Rio de la Plata Operating segment, partially offset by the Chile Operating segment. The Rio de la Plata Operating segment includes, as a non-recurring item, the positive one-time effect compensations received by our Argentine subsidiary CICSA, for the termination of the contract which allowed us to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina and the license for the production and distribution of Budweiser beer in Uruguay. When excluding the non-recurring item, EBITDA decreased 12.3%. · Net income increased 52.1% this quarter (55.5% for organic growth). When excluding the non-recurring item, Net income decreased 27.4%. · Earnings per share 3 increased 31.1% and 30.5% in organic terms. When excluding the non-recurring item, Earnings per share decreased 37.5%. Key figures Q2'14 Q2'13 Total Organic (In ThHL or CLP million unless stated otherwise) change % change % Volumes 4,367 6.6 % 4.5 % Net sales 243,446 8.3 % 6.0 % Gross profit 123,952 7.0 % 5.9 % EBIT 21,841 64.1 % 66.4 % EBITDA 37,932 37.5 % 37.7 % Net income 15,429 52.1 % 55.5 % Earnings per share 48.4 31.1 % 30.5 % Key figures YTD'14 YTD'13 Total Organic (In ThHL or CLP million unless stated otherwise) change % change % Volumes 10,318 6.5 % 4.4 % Net sales 547,546 9.3 % 7.0 % Gross profit 298,136 6.8 % 5.5 % EBIT 79,872 15.0 % 15.4 % EBITDA 111,136 12.0 % 11.6 % Net income 55,745 14.9 % 15.6 % Earnings per share 175.0 (1.0)% (0.3)% 1 For an explanation of the terms used please refer to the Glossary in Further Information and Exhibits. For organic growth details please refer to page 7. Figures in tables and exhibits have been rounded off and may not add exactly the total shown. 2 All references in this Press Release shall be deemed to refer to Q2’14 figures compared to Q2’13 figures, unless otherwise stated. 3 Considers period weighted average shares according to Capital increase as of December 31th, 2013. PRESS RELEASE COMMENTS FROM THE CEO We are pleased with CCU’s second quarter 2014 consolidated Volumes results which increased by 6.6% with positive volume growth in most of the Operating segments. In organic terms, Volumes grew 4.5% excluding the positive consolidation impact of the Paraguayan operation. EBITDA grew 37.5% and the EBITDA margin was 19.8%. When excluding the compensations received by our Argentine subsidiary CICSA 4 , for the termination of the contract which allowed us to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina, and the license for the production and distribution of Budweiser beer in Uruguay, the EBITDA decreased 12.3% mainly explained by 9.5% higher Cost of sales and 14.7% increase in MSD&A, while the EBITDA margin decreased to 12.6%, 296 bps lower than Q2’13. All in, Net income increased 52.1% reaching CLP 23,468 million in the quarter. Chile Operating segment EBITDA decreased 14.1% as the Cost of sales increased by 17.2%, mainly due to the 14% average peso devaluation against the same quarter of last year, coupled with 20.3% increase in MSD&A as distribution cost raised and more intense marketing was performed. These two effects were not compensated by the 6.5% higher sales Volumes and the 5.7% higher average prices. Nevertheless we were able to gain market share in all the categories within this Operating segment, despite price increases in beer, soft drinks and spirits. The Río de la Plata Operating segment EBITDA was CLP 13,087 million. Excluding the positive one time effect of the above mentioned compensations in Argentina and Uruguay, the EBITDA was negative CLP 5,795 million, as the Argentina operation was not able to offset the unfavorable external conditions: lower private consumption and government restrictions on our imported products portfolio affected our volumes, while higher inflationary pressures and a strong currency devaluation of 52% year on year in USD terms, increased our Costs of sales and MSD&A expenses. Still, we were able to increase market share in our most relevant businesses in Rio de la Plata Operating segment. Our Wine Operating segment continued showing positive trends. The EBITDA showed a significant increase of 63.7% mostly explained by: the Domestic market, where volumes increased 6.9% and prices increased 2.9% driven by a better sales mix; the Export business, where lower sales Volumes were fully compensated by a 1.6% higher average prices in USD terms and a higher exchange rate; and the lower input cost of wine. Furthermore, the Wine Operating segment achieved the top position in value share within the entire business category for the Domestic market. During this quarter we continued with our strategy to achieve non organic growth, as we entered in a new neighboring market through a partnership that will allow us to participate in the Bebidas Bolivianas S.A. business, which involves the production, marketing and multi-category sales of alcoholic beverages and soft drinks in Bolivia. Additionally, we must highlight the distinction of ECCUSA as the PepsiCo Global Bottler of the Year. 4 CICSA: Compañía Industrial Cervecera S.A, a subsidiary of CCU Argentina PRESS RELEASE Finally, the terms of the Tax reform are still under discussion in Congress. According to the last updated version, already approved by the Upper Congress, changes will increase corporate taxes as well as taxes on alcoholic and sugar containing beverages. We remain ourselves optimistic in our search of growth opportunities, as well as cautious in this current complex scenario, determined to constantly reach operational excellence and continue with our efforts in cost savings, pricing and maximizing margins initiatives across all of our operations . CONSOLIDATED INCOME STATEMENT HIGHLIGHTS (Exhibits 1 & 2) NET SALES Q2’14 Increased 8.3% to CLP 263,553 million as a result of 6.6% higher volumes and 1.5% higher average prices. All Operating segments contributed to this growth in Net sales as follows: Chile with 12.6% increase, Wine with 5.0% and Rio de la Plata with 2.0%. On organic basis, Net sales increased 6.0% as a result of 4.5% higher Volumes coupled with 1.5% increase in average prices. The Chile Operating segment contributed to this growth with 12.6% organic Net sales increase as Volumes increased 6.5% organically, coupled with 5.7% higher average prices. The Wine Operating segment contributed with a 5.0% increase, as average prices increased 7.7%, partially compensated by 2.5% lower organic Volumes. This was partially compensated by Río de la Plata Operating segment with a 10.0% decrease in Net sales, as Volumes decreased 0.1% organically, coupled with 9.9% decrease in organic average prices measured in CLP terms. 2014 As reported, accumulated Net sales increased 9.3% to CLP 598,364 million as a result of 6.5 % higher Volumes coupled with 2.6 % increase in average prices. On organic basis, accumulated Net sales increased 7.0% to CLP 586,091 million as a result of 4.4% higher Volumes coupled with 2.5% increase in average prices. Net sales by segment Net sales (million CLP) Q2'14 Mix Q2'13 Mix Total Change% Organic Change% 1. Chile Operating segment 175,097 66.4% 155,461 63.9% 12.6 12.6 2. Río de la Plata Operating segment 46,843 17.8% 45,939 18.9% 2.0 3. Wine Operating segment 44,154 16.8% 42,053 17.3% 5.0 5.0 4. Other/Eliminations (2,540) (1.0)% (6) (0.0)% N/A N/A TOTAL 100.0% 100.0% Net sales (million CLP) YTD '14 Mix YTD '13 Mix Total Change% Organic Change% 1. Chile Operating segment 399,814 66.8% 358,115 65.4% 11.6 11.6 2. Río de la Plata Operating segment 123,426 20.6% 118,687 21.7% 4.0 3. Wine Operating segment 80,525 13.5% 71,180 13.0% 13.1 13.1 4. Other/Eliminations (5,401) (0.9)% (436) (0.1)% N/A N/A TOTAL 100.0% 547,546 100.0% PRESS RELEASE GROSS PROFIT Q2’14 Increased 7.0% to CLP 132,672 million as a result of 8.3% higher Net sales, partially offset with 9.5% higher Cost of sales, which increased from 49.1% to 49.7% as a percentage of Net sales. As a consequence, Gross profit decreased from 50.9% to 50.3% as a percentage of Net sales. On organic basis, Gross profit increased 5.9% to CLP 131,212 million due to 6.0% higher Net sales, partially offset by 6.2% higher Cost of sales. Organic Gross profit, as a percentage of Net sales, decreased from 50.9% to 50.8%. Gross profit increased 6.8% to CLP 318,457 million and, as a percentage of Net sales, decreased from 54.4% to 53.2%. On organic basis, Gross profit increased 5.5% to CLP 314,584 million and, as a percentage of Net sales, decreased from 54.4% to 53.7%. EBIT Q2’14 Increased 64.1% to CLP 35,842 million, mostly explained by the positive, one time effect compensations received by our Argentine subsidiary CICSA for the termination of the contract which allowed us to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina, and the license for the production and distribution of Budweiser beer in Uruguay. The EBIT margin increased 462 bps. Excluding the referred non-recurring item, the EBIT decreased 22.3%, mainly explained by 9.5% higher Cost of sales, as local currencies devaluated in all of our Operating segments, and 14.7% increase in MSD&A, due to higher distribution costs and marketing expenses . Excluding the compensations, the EBIT margin decreased 254 bps. On organic basis, EBIT increased 66.4% to CLP 36,354 million, and organic EBIT margin increased from 9.0% to 14.1%. EBIT increased 15.0% to CLP 91,859 million and EBIT margin increased from 14.6% to 15.4%. On organic basis, EBIT increased 15.4% to CLP 92,149 million and organic EBIT margin increased from 14.6% to 15.7%. EBIT and EBIT margin by segment EBIT (million CLP) EBIT margin Q2'14 Mix Q2'13 Mix Total Change% Organic Change% Q2'14 Q2'13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 19,391 54.1% 23,884 109.4% (18.8) 11.1% 15.4% (429) 2. Río de la Plata Operating segment 10,452 29.2 % (4,023) (18.4)% 359.8 372.5 22.3 % (8.8)% 3107 3527 3. Wine Operating segment 7,334 20.5% 3,834 17.6% 91.3 91.3 16.6% 9.1% 749 4. Other/Eliminations (1,335) (3.7)% (1,854) (8.5)% (28.0) - TOTAL 100.0% 100.0% 64.1 66.4 13.6% 9.0% 463 512 PRESS RELEASE EBIT (million CLP) EBIT margin YTD '14 Mix YTD '13 Mix Total Change% Organic Change% YTD '14 YTD '13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 60,159 65.5% 69,797 87.4% (13.8) 15.0% 19.5% (444) 2. Río de la Plata Operating segment 16,977 18.5 % 4,951 6.2 % 242.9 248.8 13.8 % 4.2 % 958 1136 3. Wine Operating segment 12,662 13.8% 4,240 5.3% 198.6 198.6 15.7% 6.0% 977 4. Other/Eliminations 2,061 2.2 % 884 1.1 % 133.1 133.1 - TOTAL 100.0% 100.0% 15.0 15.4 15.4% 14.6% 76 114 EBITDA Q2’14 Increased 37.5% to CLP 52,142 million and EBITDA margin increased from 15.6% to 19.8%. On organic basis, EBITDA increased 37.7% to CLP 52,245 million and the EBITDA margin increased from 15.6% to 20.2%. Increased 12.0% to CLP 124,472 million and EBITDA margin increased from 20.3% to 20.8%. On organic basis, EBITDA increased 11.6% to CLP 123,974 million and organic EBITDA margin increased from 20.3% to 21.2%. EBITDA and EBITDA margin by segment EBITDA (million CLP) EBITDA margin Q2'14 Mix Q2'13 Mix Total Change% Organic Change% Q2'14 Q2'13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 28,525 54.7% 33,208 87.5% (14.1) 16.3% 21.4% (507) 2. Río de la Plata Operating segment 13,087 25.1 % (1,507) (4.0)% N/A N/A 27.9 % (3.3)% 3122 3518 3. Wine Operating segment 9,066 17.4% 5,538 14.6% 63.7 20.5% 13.2% 736 736 4. Other/Eliminations 1,464 2.8 % 694 1.8 % 111.1 111.1 - TOTAL 100.0% 100.0% 37.5 37.7 19.8% 15.6% 420 466 EBITDA (million CLP) EBITDA margin YTD '14 Mix YTD '13 Mix Total Change% Organic Change% YTD '14 YTD '13 Total Change(bps) Organic Change(bps) 1. Chile Operating segment 78,824 63.3% 88,136 79.3% (10.6) 19.7% 24.6% (490) 2. Río de la Plata Operating segment 22,103 17.8 % 9,914 8.9 % 122.9 117.9 17.9 % 8.4 % 955 1108 3. Wine Operating segment 16,087 12.9% 7,504 6.8% 114.4 20.0% 10.5% 944 944 4. Other/Eliminations 7,458 6.0 % 5,583 5.0 % 33.6 33.6 - TOTAL 100.0% 100.0% 12.0 11.6 20.8% 20.3% 50 86 NON-OPERATING RESULT Q2’14 Decreased CLP 2,256 million from a loss of CLP 2,388 million to a loss of CLP 4,645 million mainly explained by: · Net financial expenses which decreased CLP 1,614 million from a loss of CLP 3,838 million to a loss of CLP 2,224 million, mainly due to higher financial incomes from the larger current Cash and Cash equivalent. PRESS RELEASE · Results as per adjustment units which decreased CLP 1,364 million from a gain of CLP 87 million to a loss of CLP 1,277 million, mainly explained by higher inflation in the Q2’14 compared to Q2’13 periods. · Foreign currency exchange differences and Other gains/(losses) which decreased CLP 2,174 million from a gain of CLP 1,340 million to a loss of CLP 834 million mainly explained by losses related to hedges covering foreign exchange variations on taxes. Decreased CLP 284 million from a loss of CLP 6,870 million to a loss of CLP 7,153 million, mostly due to Results as per adjustment units, Foreign currency exchange differences and Other gains/(losses), partially compensated by Net financial expenses. INCOME TAXES Q2’14 Increased CLP 2,087 million, mainly explained by the higher operating result in Rio de la Plata due to the already highlighted positive one time effect compensations, and the higher operating result of the Wine Operating segment. 2014 Decreased CLP 74 million mostly explained by higher results in the Rio de la Plata and Wine Operating segments, fully compensated by price-level restatements of the tax equity due to adjustments for inflation. NET INCOME ATTRIBUTABLE TO EQUITY HOLDERS OF PARENT COMPANY Q2’14 Increased 52.1% to CLP 23,468 million mostly explained by the already mentioned compensations received by CICSA and the Wine operating segment higher operating result, partially offset by lower Non-operating results. On organic basis, Net income increased 55.5%. 2014 Increased CLP 8,291 million to CLP 64,036 million mostly explained by higher EBIT, mainly due to the Rio de la Plata and Wine Operating segments, partially offset by the Chile Operating segment and the Non-operating results. PRESS RELEASE ORGANIC GROWTH The following schedule details the effect of the consolidation of the Paraguayan operation acquisition in December 2013. For better insight, Proforma refers to consolidated results as reported for the year. SECOND QUARTER As reported Paraguay Effect Proforma Total Organic (In ThHL or CLP million unless stated otherwise) 2014 2013 2014 2013 Change% Change% Volumes 4,657 4,367 94 4,563 4,367 6.6 4.5 Net sales 263,553 243,446 5,488.7 258,064 243,446 8.3 6.0 Net sales (CLP/HL) 56,589 55,741 58,351 56,552 55,741 1.5 1.5 Cost of sales (130,880) (119,494) (4,028) (126,852) (119,494) 9.5 6.2 % of net sales 49.7 49.1 73.4 49.2 49.1 Gross profit 132,672 123,952 1,460 131,212 123,952 7.0 5.9 % of net sales 50.3 50.9 26.6 50.8 50.9 MSD&A (117,241) (102,252) (1,969) (115,272) (102,252) 14.7 12.7 % of net sales 44.5 42.0 35.9 44.7 42.0 Other operating income/(expenses) 20,410 141 (3) 20,413 141 N/A N/A EBIT 35,842 21,841 (511.76) 36,354 21,841 64.1 66.4 EBIT Margin (%) 13.6 9.0 (9.3) 14.1 9.0 EBITDA 52,142 37,932 (103) 52,245 37,932 37.5 37.7 EBITDA Margin (%) 19.8 15.6 (1.9) 20.2 15.6 (1) Effect of excluding Paraguay's results from the quarter As reported. (2) Excludes the mentioned effects for the period. (3) Total Change refers to As reported figures variation. (4) Organic Change refers to as Proforma figures variation. YTD AS OF JUNE As reported Paraguay Effect Proforma Total Organic (In ThHL or CLP million unless stated otherwise) 2014 2013 2014 2013 Change% Change% Volumes 10,986 10,318 209 10,777 10,318 6.5 4.4 Net sales 598,364 547,546 12,272.9 586,091 547,546 9.3 7.0 Net sales (CLP/HL) 54,464 53,065 58,694 54,382 53,065 2.6 2.5 Cost of sales (279,907) (249,410) (8,400) (271,507) (249,410) 12.2 8.9 % of net sales 46.8 45.6 68.4 46.3 45.6 Gross profit 318,457 298,136 3,873 314,584 298,136 6.8 5.5 % of net sales 53.2 54.4 31.6 53.7 54.4 MSD&A (249,000) (219,104) (4,166) (244,834) (219,104) 13.6 11.7 % of net sales 41.6 40.0 33.9 41.8 40.0 Other operating income/(expenses) 22,402 841 2 22,400 841 N/A N/A EBIT 91,859 79,872 (290.74) 92,149 79,872 15.0 15.4 EBIT Margin (%) 15.4 14.6 (2.4) 15.7 14.6 EBITDA 124,472 111,136 498 123,974 111,136 12.0 11.6 EBITDA Margin (%) 20.8 20.3 4.1 21.2 20.3 (1) Effect of excluding Paraguay's results from the quarter As reported. (2) Excludes the mentioned effects for the period. (3) Total Change refers to As reported figures variation. (4) Organic Change refers to as Proforma figures variation. PRESS RELEASE SECOND QUARTER OPERATING SEGMENTS HIGHLIGHTS (Exhibits 3 & 4) 1. CHILE Net sales increased 12.6% to CLP 175,097 million as a result of 6.5% higher sales Volume coupled with 5.7% higher average prices. EBIT decreased 18.8% to CLP 19,391 million due to 17.2% higher Cost of sales and 20.3% higher MSD&A expenses, partially compensated by 12.6% higher Net sales. Cost of sales, as a percentage of Net sales, increased from 47.4% to 49.3%, mainly explained by the 14% average Chilean peso devaluation against the same quarter of last year. MSD&A, as a percentage of Net sales, increased from 37.2% to 39.7%, almost fully explained by higher distribution costs and higher marketing expenses. The EBIT margin decreased from 15.4% to 11.1%. EBITDA decreased 14.1% to CLP 28,525 million and the EBITDA margin decreased from 21.4% to 16.3%. Comments : The Chile operation showed growth in Volumes across all the businesses, fueled partially by the World Cup related promotional activities. The good execution in the points of sale and the effective marketing campaigns, allowed us to increase consolidated market share in the Operating segment despite the price increases performed in most of our categories of around 3.5% in beers, 3.6% in soft drinks and 4.9% in spirits. Continuing with the innovation strategy, we must highlight the introduction of Sol beer across the whole country by the end of May. This brand, already launched in the north of Chile, was able to deliver excellent results. Also “Escudo XXX” was introduced as a brand extension and new returnable packaging for nectars amongst other innovations. Promotions and marketing for key brands drove per capita consumption. Focus on the Cristal brand, as an official sponsor of the Chile national soccer team, delivered excellent results through strong social media, television and marketing campaigns. Furthermore, Gatorade was part of the global “Football 2014” campaign with limited edition flavors and football idols pictures in packaging. Finally, we want to highlight the series of initiatives for promoting premium Pisco consumption which included instructive programs for cocktail preparations. The terms of the Tax reform are still under discussion in Congress. According to the last updated version, already approved by the Upper Congress, changes will increase corporate taxes as well as taxes on alcoholic and sugar containing beverages. Additionally, we must highlight the distinction of ECCUSA as the PepsiCo Global Bottler of the Year. Furthermore, we have been voted as one of the “Most Admired” and one of the “Most Respected” Companies in Chile by two of the most renowned local rankings. PRESS RELEASE We remain ourselves optimistic in our search of growth opportunities in Chile, as well as cautious in this current complex scenario, determined to constantly reach operational excellence and continue with our efforts in cost savings, pricing and maximizing margins initiatives across our entire Chile Operating segment. 2. RIO DE LA PLATA Net sales, measured in Chilean pesos, increased 2.0% to CLP 46,843 million as a result of 10.7% higher sales Volume, partially compensated by 7.9% decrease in average prices. Organically, Net sales decreased 10.0% as a result of 0.1% lower sales Volumes, coupled with 9.9% lower average prices measured in CLP terms as the Argentine peso devaluated 52% year on year in USD terms. EBIT measured in Chilean pesos, increased 359.8% to CLP 10,452 million as a result of the positive one time effect of the compensations on the Corona and Negra Modelo brand licenses agreements in Argentina and Budweiser brand license in Uruguay. The EBIT margin increased from negative 8.8% to 22.3%. Organically, it increased 372.5%, and the organic EBIT margin increased from negative 8.8% to 26.5%. EBITDA, measured in Chilean pesos, increased 968.2% to CLP 13,087 million and EBITDA margin increased from negative 3.3% to 27.9%. Organically, the EBITDA increased 975.0% and the organic EBITDA margin increased from negative 3.3% to 31.9%. Comments: The Rio de la Plata organic Volumes decrease was mainly explained by the Argentine operation which was negatively affected by a slowdown of private consumption and Government restrictions for imported products. In Argentina, cost saving efforts and price increases in March were not enough to compensate for increased promotional activity and cost increases due to inflation and devaluation. As we mentioned in our June 6 th Information of Interest to the Market, our subsidiary Compañía Industrial Cervecera S.A. reached agreements with Cervecería Modelo S. de R.L. de CV. and Anheuser-Busch LLC, for the termination of the contract which allows CICSA to import and distribute on an exclusive basis, Corona and Negra Modelo beers in Argentina, and the license for the production and distribution of Budweiser beer in Uruguay. CICSA received in compensation of these agreements the amount of ARS 277.2 million, equivalent to USD 34.2 million. Regarding market share, we were able to increase it in our most relevant businesses in Rio de la Plata Operating segment. The integration of the newly acquired operations of Paraguay and Uruguay are progressing well, with Volume growth despite very competitive challenges. PRESS RELEASE 3. WINE Net sales increased 5.0% to CLP 44,154 million due to 8.3% 5 higher average price, partially offset by 2.5% lower sales Volumes. EBIT increased 91.3% to CLP 7,334 million mainly due to higher average prices –positively affected by the devaluation of the Chilean peso in the export side of the business- and lower Cost of sales, attributable to lower cost of wine and cost reduction initiatives in Argentina. MSD&A expenses increased 9.5% mainly due to higher marketing expenses, as we continued with our strategy to invest more in marketing -brand building-, and distribution costs. EBIT margin increased from 9.1% to 16.6%. EBITDA increased 63.7% to CLP 9,066 million and the EBITDA margin increased from 13.2% to 20.5%. Excluding the impact of a higher exchange rate, representing CLP 2,513 million, the EBITDA grew 18.3%, confirming the excellent performance of the Wine Operating segment. Comments The results of the second quarter 2014 are positively influenced by: i) a good performance in the Domestic market where Volumes increased 6.9% and prices 2.9% driven by a better sales mix; ii) in the Export side of the business prices increased by 1.6% in USD terms which partially compensated the lower sales Volumes and; iii) better performance in Argentina in terms of profits. The Wine Operating segment was also positively affected by lower costs of wine and the depreciation of the Chilean peso against the US dollar. Highlights from the domestic operation can be found in all the categories in which we participate due to healthy brands and good execution: Volumes against the same quarter of last year for fine bottled wine grew 10%, massive wine increased 7%, and sparkling wines increased 23%. Furthermore, according to Nielsen Chile, the Wine Operating segment showed a strong performance both in volume and value. Worth to mention, in 2014, the Operating segment achieved first position in value share within the entire business category with 27.2% in total. As mentioned previously, the Domestic operation will be affected by the tax reform in Chile, which includes an increase in taxes on alcohol. We have been making our best efforts through our industry trade associations for arguing in favor of the industry. In Argentina, despite of having lower sales Volumes, the operations continued to show a good performance in profits driven by its strong discipline in cost savings, synergies within the Wine Operating segment and exclusive focus on key strategic markets. We expect to keep the positive trend during the year. In the Export side of the business, lower sales Volumes were not fully compensated by the increase in sales volumes in Asia. Our strategy continued with launches in new markets, such as Gato Cabernet Sauvignon Rose in Sweden; and brand building through diverse recognitions and marketing initiatives, such as Castillo de Molina as “Wine of the Year” in Finland or the sponsorship of recognized sport figures with 1865. Finally, this quarter, our premium wine 1865 Limited Edition Syrah was awarded with Gold Medal in the last edition of the “Decanter World Wine Awards” and, it also won a regional trophy, which is an important recognition for our winemaking team. 5 Excluding bulk wine PRESS RELEASE FURTHER INFORMATION AND EXHIBITS ABOUT CCU CCU is a diversified beverage company operating principally in Chile, Argentina, Uruguay, Paraguay and Bolivia. CCU is the largest Chilean brewer, the second-largest Chilean soft drinks producer and the largest Chilean water and nectar producer, the second-largest Argentine brewer, the second-largest Chilean wine producer and the largest pisco distributor. It also participates in the HOD, rum and confectionery industries in Chile, in the beer, water and soft drinks industries in Uruguay, and in the soft drinks, water and nectar industries and beer distribution in Paraguay and Bolivia . The Company has licensing agreements with Heineken Brouwerijen B.V., Anheuser-Busch Incorporated, PepsiCo Inc., Schweppes Holdings Limited, Guinness Brewing Worldwide Limited, Société des Produits Nestlé S.A., Pernod Ricard and Compañía Pisquera Bauzá S.A. CAUTIONARY STATEMENT Statements made in this press release that relate to CCU’s future performance or financial results are forward-looking statements, which involve known and unknown risks and uncertainties that could cause actual performance or results to materially differ. We undertake no obligation to update any of these statements. Persons reading this press release are cautioned not to place undue reliance on these forward-looking statements. These statements should be taken in conjunction with the additional information about risk and uncertainties set forth in CCU’s annual report on Form 20-F filed with the US Securities and Exchange Commission and in the annual report submitted to the SVS and available in our web page. GLOSSARY Operating segments The Operating segments are defined with respect to its revenues in the geographic areas of commercial activity: · Chile : This segment commercializes Beer, Non Alcoholic Beverages and Spirits in the Chilean market. · Rio de la Plata : This segment commercializes Beer, Cider, Non Alcoholic Beverages and Spirits in the Argentinean, Uruguayan and Paraguayan market. · Wine : This segment commercializes Wine, mainly in the export market reaching over 80 countries. · Other/Eliminations: It considers the non-allocated corporate overhead expenses and the result of the logistics subsidiary. Cost of sales Formerly referred to as Cost of Goods Sold (COGS), Cost of sales includes direct costs and manufacturing expenses. Earnings Per Share (EPS) PRESS RELEASE Net profit divided by the weighted average number of shares during the year. EBIT Stands for Earnings Before Interest and Taxes, and for management purposes it is defined, as earnings before other gains (losses), net financial expenses, equity and income of joint ventures, foreign currency exchange differences, results as per adjustment units and income taxes. EBIT is equivalent to Operating Result used in the 20-F Form. EBITDA EBITDA represents EBIT plus depreciation and amortization. EBITDA is not an accounting measure under IFRS. When analyzing the operating performance, investors should use EBITDA in addition to, not as an alternative for Net income, as this item is defined by IFRS. Investors should also note that CCU’s presentation of EBITDA may not be comparable to similarly titled indicators used by other companies. EBITDA is equivalent to ORBDA (Operating Result Before Depreciation and Amortization), used in the 20-F Form. Marketing, Selling, Distribution and Administrative expenses (MSD&A) MSD&A include marketing, selling, distribution and administrative expenses. Net Debt Total financial debt minus cash & cash equivalents. Net Debt / EBITDA The ratio is based on a twelve month rolling calculation for EBITDA. Net income Net profit attributable to parent company shareholder as per IFRS. Organic growth Organic growth refers to growth excluding the effect of consolidation changes and the effect of first time consolidation an acquisition. UF The UF is a monetary unit indexed to the CPI variation. PRESS RELEASE Exhibit 1: Income Statement (Second Quarter 2014) Second Quarter 2014 2013 2014 2013 Total Organic (CLP million) (USD million) Change % Change % Net sales 263,553 243,446 475.4 439.2 8.3 6.0 Cost of sales (130,880) (119,494) (236.1) (215.6) 9.5 6.2 % of net sales 49.7 49.1 49.7 49.1 - - Gross profit 132,672 123,952 239.3 223.6 7.0 5.9 MSD&A (117,241) (102,252) (211.5) (184.5) 14.7 12.7 % of net sales 44.5 42.0 0.1 0.1 - - Other operating income/(expenses) 20,410 141 36.8 0.3 N/A N/A EBIT 35,842 21,841 64.7 39.4 64.1 66.4 EBIT margin 13.6 9.0 13.6 9.0 - - Net financial expenses (2,224) (3,838) (4.0) (6.9) (42.1) (40.8) Equity and income of JVs and associated (311) 23 (0.6) 0.0 N/A N/A Foreign currency exchange differences (561) (530) (1.0) (1.0) 5.8 0.5 Results as per adjustment units (1,277) 87 (2.3) 0.2 N/A N/A Other gains/(losses) (273) 1,870 (0.5) 3.4 (114.6) (114.6) Total Non-operating result (4,645) (2,388) (8.4) (4.3) 94.5 83.2 Income/(loss) before taxes 31,197 19,453 56.3 35.1 60.4 64.4 Income taxes (4,363) (2,276) (7.9) (4.1) 91.7 92.4 Net income for the year 26,834 17,177 48.4 31.0 56.2 60.7 Net income attributable to: The equity holders of the parent 23,468 15,429 42.3 27.8 52.1 55.5 Non-controlling interest 3,366 1,748 6.1 3.2 92.6 106.2 EBITDA 52,142 37,932 94.1 68.4 37.5 37.7 EBITDA margin 19.8 15.6 19.8 15.6 - - OTHER INFORMATION Number of shares 369,502,872 318,502,872 369,502,872 318,502,872 Shares per ADR 2 2 2 2 Earnings per share 63.5 48.4 0.1 0.1 31.1 30.5 Earnings per ADR 127.0 96.9 0.2 0.2 31.1 30.5 Depreciation 16,300 16,091 29.4 29.0 1.3 (3.6) Capital Expenditures 36,176 27,365 65.3 49.4 32.2 32.2 (1) Average Exchange rate for the period: US$1.00 CLP 554.35 (2) Considers period weighted average shares according to capital increase as of December 31, 2013. PRESS RELEASE Exhibit 2: Income Statement (Six months ended on June 30, 2014) YTD AS OF JUNE 2014 2013 2014 2013 Total Organic (CLP million) (USD million) Change % Change % Net sales 598,364 547,546 1,079.4 987.7 9.3 7.0 Cost of sales (279,907) (249,410) (504.9) (449.9) 12.2 8.9 % of net sales 46.8 45.6 0.1 0.1 - - Gross profit 318,457 298,136 574.5 537.8 6.8 5.5 MSD&A (249,000) (219,104) (449.2) (395.2) 13.6 11.7 % of net sales 41.6 40.0 0.1 0.1 - - Other operating income/(expenses) 22,402 841 40.4 1.5 N/A N/A EBIT 91,859 79,872 165.7 144.1 15.0 15.4 EBIT margin 15.4 14.6 0.0 0.0 - - Net financial expenses (3,504) (7,777) (6.3) (14.0) (54.9) (54.6) Equity and income of JVs and associated (383) (2) (0.7) (0.0) N/A N/A Foreign currency exchange differences (1,812) (648) (3.3) (1.2) (179.4) (178.9) Results as per adjustment units (2,464) (122) (4.4) (0.2) N/A N/A Other gains/(losses) 1,011 1,679 1.8 3.0 (39.8) 39.8 Total Non-operating result (7,153) (6,870) (12.9) (12.4) (4.1) 0.3 Income/(loss) before taxes 84,705 73,003 152.8 131.7 16.0 16.8 Income taxes (13,649) (13,723) (24.6) (24.8) (0.5) (0.4) Net income for the year 71,056 59,279 128.2 106.9 19.9 20.8 Net income attributable to: The equity holders of the parent 64,036 55,745 115.5 100.6 14.9 15.6 Non-controlling interest 7,020 3,535 12.7 6.4 98.6 102.1 EBITDA 124,472 111,136 224.5 200.5 12.0 33.6 EBITDA margin 20.8 20.3 20.8 20.3 - - OTHER INFORMATION Number of shares 369,502,872 318,502,872 369,502,872 318,502,872 Shares per ADR 2 2 2 2 Earnings per share 173.3 175.0 0.3 0.3 (1.0) (0.3) Earnings per ADR 346.6 350.0 0.6 0.6 (1.0) (0.3) Depreciation 32,613 31,264 58.8 56.4 4.3 1.8 Capital Expenditures 64,196 50,930 115.8 91.9 26.0 N/A (1) Average Exchange rate for the period: US$1.00 CLP 554,35 (2) Considers period weighted average shares according to capital increase as of December 31, 2013. PRESS RELEASE Exhibit 3: Segment Information (Second Quarter 2014) 1. Chile Operating segment 2. Río de la Plata Operating segment 3. Wine Operating segment Second Quarter (In ThHL or CLP million unless stated otherwise) 2014 2013 Total % Organic % 2014 2013 Total % Organic % 2014 2013 Total % Organic % Volumes 3,347 3,141 6.5 6.5 967 874 10.7 (0.1) 344 353 (2.5) (2.5) Net sales 175,097 155,461 12.6 12.6 46,843 45,939 2.0 (10.0) 44,154 42,053 5.0 5.0 Net sales (CLP/HL) 52,319 49,492 5.7 5.7 48,459 52,589 (7.9) (9.9) 128,354 119,182 7.7 7.7 Cost of sales (86,402) (73,722) 17.2 17.2 (24,944) (20,774) 20.1 0.7 (24,401) (26,868) (9.2) (9.2) % of net sales 49.3 47.4 53.3 45.2 55.3 63.9 Gross profit 88,695 81,738 8.5 8.5 21,898 25,165 (13.0) (18.8) 19,752 15,185 30.1 30.1 % of net sales 50.7 52.6 46.7 54.8 44.7 36.1 MSD&A (69,532) (57,784) 20.3 20.3 (30,448) (29,386) 3.6 (3.1) (12,392) (11,322) 9.5 9.5 % of net sales 39.7 37.2 65.0 64.0 28.1 26.9 Other operating income/(expenses) 228 (70) 425.4 425.4 19,002 199 N/A N/A (27) (29) (9.4) (9.4) EBIT 19,391 23,884 (18.8) (18.8) 10,452 (4,023) (359.8) (372.5) 7,334 3,834 91.3 91.3 EBIT Margin 11.1 15.4 22.3 (8.8) 16.6 9.1 EBITDA 28,525 33,208 (14.1) (14.1) 13,087 (1,507) (968.2) (975.0) 9,066 5,538 63.7 63.7 EBITDA Margin 16.3 21.4 27.9 (3.3) 20.5 13.2 4. Other/eliminations Total Second Quarter (In ThHL or CLP million unless stated otherwise) 2014 2013 Total % Organic % 2014 2013 Total % Organic % Volumes 4,657 4,367 6.6 4.5 Net sales (2,540) (6) N/A N/A 263,553 243,446 8.3 6.0 Net sales (CLP/HL) 56,589 55,741 1.5 1.5 Cost of sales 4,867 1,870 160.3 160.3 (130,880) (119,494) 9.5 6.2 % of net sales 49.7 49.1 Gross profit 2,327 1,864 24.8 24.8 132,672 123,952 7.0 5.9 % of net sales 50.3 50.9 MSD&A (4,869) (3,760) 29.5 29.5 (117,241) (102,252) 14.7 12.7 % of net sales 44.5 42.0 Other operating income/(expenses) 1,207 41 N/A N/A 20,410 141 N/A N/A EBIT (1,335) (1,854) (28.0) (28.0) 35,842 21,841 64.1 66.4 EBIT Margin - 13.6 9.0 EBITDA 1,464 694 111.1 111.1 52,142 37,932 37.5 37.7 EBITDA Margin - 19.8 15.6 420.3 466.3 (1) Organic excludes Paraguay's results from the Quarter as reported PRESS RELEASE Exhibit 4: Segment Information (Six months ended on June 30, 2014) 1. Chile Operating segment 2. Río de la Plata Operating segment 3. Wine Operating segment YTD AS OF JUNE (In ThHL or CLP million unless stated otherwise) 2014 2013 Total % Organic % 2014 2013 Total % Organic % 2014 2013 Total % Organic % Volumes 7,901 7,414 6.6 6.6 2,461 2,298 7.1 (2.0) 624 607 2.8 2.8 Net sales 399,814 358,115 11.6 11.6 123,426 118,687 4.0 (6.3) 80,525 71,180 13.1 13.1 Net sales (CLP/HL) 50,602 48,303 4.8 4.8 50,148 53,716 (6.6) (8.1) 129,049 117,314 10.0 10.0 Cost of sales (188,089) (160,156) 17.4 17.4 (57,295) (48,603) 17.9 0.6 (44,939) (46,237) (2.8) (2.8) % of net sales 47.0 44.7 46.4 41.0 55.8 65.0 Gross profit 211,725 197,959 7.0 7.0 66,132 70,084 (5.6) (11.2) 35,586 24,943 42.7 42.7 % of net sales 53.0 55.3 53.6 59.0 44.2 35.0 MSD&A (152,041) (128,503) 18.3 18.3 (68,504) (65,489) 4.6 (1.8) (23,217) (20,772) 11.8 11.8 % of net sales 38.0 35.9 55.5 55.2 28.8 29.2 Other operating income/(expenses) 475 341 39.1 39.1 19,350 356 N/A N/A 294 69 324.4 324.4 EBIT 60,159 69,797 (13.8) (13.8) 16,977 4,951 242.9 248.8 12,662 4,240 198.6 198.6 EBIT margin 15.0 19.5 13.8 4.2 15.7 6.0 EBITDA 78,824 88,136 (10.6) (10.6) 22,103 9,914 122.9 117.9 16,087 7,504 114.4 114.4 EBITDA margin 19.7 24.6 17.9 8.4 20.0 10.5 4. Other/eliminations Total YTD AS OF JUNE (In ThHL or CLP million unless stated otherwise) 2014 2013 Total % Organic % 2014 2013 Total % Organic % Volumes 10,986 10,318 6.5 4.4 Net sales (5,401) (436) N/A N/A 598,364 547,546 9.3 7.0 Net sales (CLP/HL) 54,464 53,065 2.6 2.5 Cost of sales 10,416 5,586 86.5 86.5 (279,907) (249,410) 12.2 8.9 % of net sales 46.8 45.6 Gross profit 5,014 5,151 (2.6) (2.6) 318,457 298,136 6.8 5.5 % of net sales 53.2 54.4 MSD&A (5,238) (4,341) 20.7 20.7 (249,000) (219,104) 13.6 11.7 % of net sales 41.6 40.0 Other operating income/(expenses) 2,284 75 N/A N/A 22,402 841 N/A N/A EBIT 2,061 884 133.1 133.1 91,859 79,872 15.0 15.4 EBIT margin - 15.4 14.6 EBITDA 7,458 5,583 33.6 33.6 124,472 111,136 12.0 11.6 EBITDA margin - 20.8 20.3 50.5 85.6 (1) Organic excludes Paraguay's results from the YTD as reported PRESS RELEASE Exhibit 5: Balance Sheet June 30 December 31 June 30 December 31 Total Change% 2014 2013 2014 2013 (CLP million) (US$ million) ASSETS Cash and cash equivalents 275,201 408,853 498 740 (32.7) Other current assets 375,320 409,644 679 741 (8.4) Total current assets 818,497 PP&E (net) 701,706 680,994 1,270 1,232 3.0 Other non current assets 240,928 228,229 436 413 5.6 Total non current assets 909,223 Total assets 1,593,154 1,727,720 2,882 3,126 LIABILITIES Short term financial debt 59,521 120,488 108 218 (50.6) Other liabilities 208,386 288,641 377 522 (27.8) Total current liabilities 409,129 Long term financial debt 137,149 142,763 248 258 (3.9) Other liabilities 84,654 91,584 153 166 (7.6) Total non current liabilities 234,347 Total Liabilities 489,710 643,476 886 1,164 EQUITY Paid-in capital 562,693 562,693 1,018 1,018 - Other reserves (80,707) (65,882) (146) (119) (22.5) Retained earnings 524,024 491,864 948 890 6.5 Net equity attributable to parent company shareholders 988,676 1,789 Minority interest 97,434 95,568 176 173 2.0 Total equity 1,103,445 1,084,244 1,996 1,962 Total equity and liabilities 1,593,154 1,727,720 2,882 3,126 OTHER FINANCIAL INFORMATION Total financial debt 196,670 263,251 356 476 (25.3) Net Financial debt (78,531) (145,602) (142) (263) (46.1) Liquidity ratio 2.43 2.00 Financial Debt / Capitalization 0.15 0.20 Net Financial debt / EBITDA (0.30) (0.60) (1) Exchange rate as of June 30, 2014: US$1.00 CLP 552.72 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compañía Cervecerías Unidas S.A. (United Breweries Company, Inc.) /s/ Felipe Dubernet Chief Financial Officer Date:August 6, 2014
